DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/22 has been entered.
 
Status of Claims
Pending: 
1, 5-20
Withdrawn: 
9-18
Rejected:
1, 5-8, 19, 20
Amended: 
1
New: 
NONE
Independent:
1, 9



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-8, 19, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The scope of claim 1 is unclear, as said claim recites the limitation “the aluminum alloy does not comprise copper (Cu), zinc (Zn), and nickel (Ni)” which is held to mean no Cu, Zn, and Ni are present (even as impurities), and wherein said claim was further amended to recite “inevitable impurities”. Impurity levels of Cu, Zn, and Ni (at least on the order of ppm, for purified alloys) are conventional in the art of aluminum alloys.  For example, in Table 1 of the present specification, Comparative example ALDC5 contains small amounts of Cu, Zn, and Ni: 0.1% Cu, 0.05% Zn, and 0.05% Ni). Further, one of skill in the art would expect minor/trace impurities of Cu, Zn, and Ni (at least on the order of ppm) to be present in an aluminum alloy. Note Table 2 of the discussion of Pure Metals in the ASM Handbook (attached) which indicates that even highly pure, zone refined aluminum contains small but measurable quantities of those elements.  Is it applicant’s intention that Cu, Zn, and Ni are not intentionally added, but are permitted to be present in trace impurity amounts? It is unclear what the scope is of this particular limitation. Appropriate correction/explanation is required.
Claims dependent upon claim 1, either directly or indirectly, are likewise rejected under this statute.




Allowable Subject Matter
Claims 1, 5-8, 19, 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The closest prior art, Nagaishi, does not teach or suggest and Al-Si-Mg alloy consisting of the alloying elements as claimed, complete with the claimed Fe minimum of 0.7%.

Response to Amendment/Arguments
In the response filed on 3/30/22 applicant amended claim 1, and submitted various arguments traversing the rejections of record. No new matter has been added.
Amended claim 1 (and dependent claims 5-8, 19, 20) remain rejected under 112(b), as set forth above. The scope of claim 1’s “the aluminum alloy does not comprise copper (Cu), zinc (Zn), and nickel (Ni)” is unclear for the reasons set forth supra. If it is applicant’s intention that Cu, Zn, and Ni are not intentionally added, but allowed in trace impurity amounts, the examiner suggests deleting “, and wherein the aluminum alloy does not comprise copper (Cu), zinc (Zn), and nickel (Ni)” (and due to the closed claim language of “consisting of”, the presence of other elements such as Cu, Zn, and Ni would only be allowed as “inevitable impurities”, for instant claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        6/13/22